DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This correspondence is responsive to the Amendment filed on May 18, 2021. Claims 1-11 are pending in the case, with claims 1, 8-9 and 10 in independent form. Claims 1-3 and 9 are currently amended.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of the certified copy.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Previous Objection to Specification Withdrawn
Applicant’s current amendment overcomes the previous objection to the title of the invention as set forth in the non-final office action mailed March 12, 2021.  The objection is withdrawn. 

Previous Provisional Double Patenting Rejection Withdrawn
Applicant’s current amendment overcomes the previous provisional obviousness double patenting rejection as set forth in the non-final office action mailed March 12, 2021.  The provisional rejection is withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 3 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ashikawa et al. (Pub. No. US 2017/0263265 A1, published September 14, 2017) hereinafter Ashikawa in view of Roe (Patent No. US 9,318,110 B2, issued April 19, 2016).

Regarding claim 1, Ashikawa teaches:
A display terminal communicable with a management system that is configured to manage sound data based on content generated during a conducted event and manage text data converted from the sound data, the display terminal comprising circuitry configured to (i.e., According to an embodiment, a conference support apparatus includes a recognizer, a detector, a summarizer, and a subtitle generator (management system that is configured to manage sound data based on content (speech, text, correction) generated during a conducted event and manage text data converted from the sound data). The recognizer is configured to recognize speech in speech data and generate text data. The detector is configured to detect a correction operation on the text data, the correction operation being an operation of correcting character data that has been incorrectly converted. The summarizer is configured to generate a summary relating to the text data subsequent to a part to which the correction operation is being performed, among the text data, when the correction operation is being detected. Ashikawa, Figs 1, 2, paragraphs 20, 24, 26-27, 29-30.
FIG. 2 is a hardware configuration diagram of the shared machine 1 that is operated by Mr. A and the personal computer devices 3, 4, 5, and 7 of the conference participants. … The shared machine 1 includes a CPU 11, a ROM 12, a RAM 13, an HDD 14, an input and output interface (input and output I/F) 15, a communication I/F 16, and a display 17 (display terminal). Ashikawa, Figs 1, 2, paragraphs 29, 20, 24, 26-27, 29, 30. Furthermore, the shared machine 1 and the personal computer devices 3, 4, 5, and 7 of Mr. A, Ms. B, Ms. C, Mr. X, and Mr. Y are connected with each other via the communication I/F 16 that is provided on each of the devices (A display terminal communicable with a management system). Ashikawa, Figs 1, 2, paragraphs 30, 20, 24, 26-27, 29, 30.): 
receive the sound data, the text data, and time information from the management system, the time information being information relating to a generation time of the content (i.e.,  The speech receiver 21 receives speech through the microphone device 2. The speech recognizer 22 is an example of a recognizer, and receive the sound data (speech), the text data (text from recognizer)). The subtitle generator 23 generates subtitle information in a Hyper Text Markup Language (HTML) format, which will be described below, using the text data of the recognized speech. The subtitle presenter 24 displays the generated subtitle information on the display 17 of the personal computer device 1, and transmits the generated subtitle information to the personal computer devices 3, 4, 5, and 7 of the conference participants via the network for display. Ashikawa, Figs 1, 2, 4, paragraph 32. For example, the conference screen illustrated in FIG. 4 includes an operation unit 40 with which each of the conference participants specifies an operation such as recording, and a subtitle generator 41 on which the subtitles of the conference are to be displayed along a time axis (display management system time information of the, the time information being information relating to generation time of the content (time axis information relating to the generation time of the text content)). Ashikawa, Figs 1, 2, 4, paragraph 40.  
Thus, Ashikawa teaches displaying management system time axis information relating to generation time of the content. Ashikawa does not explicitly disclose receiving the time axis information. 
However, it would have been obvious to one of ordinary skill in the art that the Ashikawa disclosure for displaying management system time axis information would include receiving the management system time axis information. One of ordinary skill in the art would have been motivated to receive the management system time axis information in order to display the management system time axis information to the user.  Ashikawa, Figs 1, 2, 4, paragraph 40.  
10control a display to display the received text data in an order of the generation time based on the received time information (i.e., The speech receiver 21 receives speech through the microphone device 2. The speech recognizer 22 is an example of a recognizer, and generates text data that is the speech recognition result of the received speech. The subtitle generator 23 generates subtitle information in a Hyper Text Markup Language (HTML) format, which will be described below, using the text data of the recognized speech. The subtitle presenter 24 displays the generated subtitle information on the display 17 of the personal computer device 1, and transmits the generated subtitle information to the personal computer devices 3, 4, 5, and 7 of the conference participants via the network for display. Ashikawa, Figs 1, 2, 4, paragraph 32. For example, the conference screen illustrated in FIG. 4 includes an operation unit 40 with which each of the conference participants specifies an operation such as recording, and a subtitle generator 41 on which the subtitles of the conference are to be displayed along a time axis (control a display to display the received text data in an order of the generation time based on the received time information). Ashikawa, Figs 1, 2, 4, paragraph 40.); and 
control the display to display an editing screen and accept editing of particular text data among the displayed text data the editing screen displaying a play-sound image, which when selected, causes sound based on particular sound data, corresponding to the particular text data, to be played,  wherein the circuitry is further configured to control the display to display the edited particular text data in place of the received particular text data (i.e., Next, Ms. C corrects the unclear part notified by Ms. B. Ms. C specifies with the mouse pointer, for accept editing of particular text data among the displayed text data, wherein the circuitry is further configured to control the display to display the edited particular text data in place of the received particular text data). Upon detecting that Ms. C has started correcting the unclear part indicated by Ms. B, the detector 26 of the personal computer device 4 of Ms. C notifies correction start information to the shared machine 1 and the personal computer devices 3, 5, and 7 of the other conference participants. The correction start information includes information indicating that the correction is started and information indicating the ID of the <div> element of the speech to be corrected and the corrector. Ashikawa, Figs 1, 2, 4, 7, 10, paragraphs 66, 67-69, 76, 84-85, 46, 57, 20, 24-30.
When correct characters and the like are entered as a result of the correction operation by Ms. C, the CPU 11 of the personal computer device 4 of Ms. C displays the input information of the input characters and the like on the display 17 of the personal computer device 4 of Ms. C (accept editing of particular text data among the displayed text data, wherein the circuitry is further configured to control the display to display the edited particular text data in place of the received particular text data). Consequently, the subtitle to be corrected is updated to the correct characters and the like, on the personal computer device 4 of Ms. C. In addition, when the correct characters and the like are entered as a result of the correction operation by Ms. C, the CPU 11 of the personal computer device 4 of Ms. C transmits the input information such as the input characters, to the shared machine 1 of Mr. A who is the facilitator. The CPU 
As discussed above, Ashikawa teaches accept editing of particular text data among the displayed text data, wherein the circuitry is further configured to control the display to display the edited particular text data in place of the received particular text data.
Ashikawa does not specifically disclose control the display to display an editing screen and accept editing of particular text data among the displayed text data the editing screen displaying a play-sound image, which when selected, causes sound based on particular sound data, corresponding to the particular text data, to be played.
However, Roe teaches in the field related to correcting errors in mechanically, electronically, or otherwise automatically-generated audio transcriptions. Roe, paragraph 2. Roe teaches that, As can be seen--indicated by italics, the exemplary generated transcription contains four text errors requiring correction. In this example, the user simply places his text editor cursor next to the word and/or character to be corrected, and makes the correction to the text (control the display to display an editing screen and accept editing of particular text data among the displayed text data). This correction can be accomplished either by a keypad function or by a voice-to-text  Roe, Figs 1-3, col 4:49-col 5:26. In the embodiment shown in FIG. 2, Buttons A, B, C, and D are used to control the playback of the audio recording. Specifically, Button D is used to start and stop playback (the editing screen displaying a play-sound image, which when selected, causes sound based on particular sound data, corresponding to the particular text data, to be played). Button A performs a rewind function, moving the playback to a prior position in the recording. Conversely, Button C performs a scan or fast forward operation, permitting the user to move the playback to a subsequent position in the recording. In a preferred embodiment, a single touch of either Button A or Button C will perform a fixed time segment rewind or fast forward, respectively. For example, a single touch of Button C may jump the recording forward 5 seconds. The single touches of Buttons A and C may be serially performed, so that for example, 3 quick touches of Button A may automatically rewind the playback three 5-second segments, for a total rewind of 15 seconds. Roe, Figs 1-3, col 2:56-col 3:39; col 4:49-col 5:26.
It would have been obvious to one of ordinary skill in the art to implement the display device and system for managing sound data based on content generated during a meeting and text data converted from the sound data, including display an editing screen through which editing of the particular text data is accepted and accepting an input operation on the editing screen to accept editing of the particular text data of Ashikawa using the feature to control the display to display an editing screen and accept editing of particular text data among the displayed text data the editing screen displaying a play-sound image, which when selected, causes sound based on particular sound data, corresponding to the particular text data, to be played of Roe, with a 

Regarding claim 3, which depends from claim 1 and recites:
25wherein the generation time of the content indicates a time of conversion of the sound data into the text data (i.e., As similarly discussed above, Ashikawa teaches that, For example, the conference screen illustrated in FIG. 4 includes an operation unit 40 with which each of the conference participants specifies an operation such as recording, and a subtitle generator 41 on which the subtitles of the conference are to be displayed along a time axis (the generation time of the content (generation time of text content) indicates a time of conversion of the sound data (indicates a time of conversion of recorded speech sound data) into the text data.) Ashikawa, Figs 1-2, 4, paragraph 40.). 

Claim 9 recites a display control method that substantially parallels the display terminal of claim 1. Therefore, the analysis discussed above with respect to claim 1 also applies to claim 9. Accordingly, claim 9 is rejected under substantially the same rationale as set forth above with respect to claim 1. 

Claim 10 recites non-transitory recording medium that substantially parallels the display terminal of claim 1 and the method of claim 9. Therefore, the analysis discussed above with respect to claims 1 and 9 also applies to claim 10. Accordingly, claim 10 is 
More specifically regarding A non-transitory recording medium storing a plurality of instructions which, when executed by one or more processors, cause the processors to perform (i.e., A conference support program is stored in the ROM 12 of the shared machine 1 and each of the personal computer devices 3, 4, 5, and 7. FIG. 3 is a functional block diagram of functions that are implemented when the CPU 11 executes the conference support program. Ashikawa, Figs 2-3, paragraphs 31, 36.) the display control method of claim 9 (i.e., Please see above rejection of claims 1 and 9, regarding substantially the same subject matter.).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ashikawa in view of Roe as applied to claim 1 above, and further in view of Cho et al. (Pub. No. US 2017/0277672 A1, published September 28, 2017) hereinafter Cho.

Regarding claim 2, which depends from claim 1 and recites:
wherein the circuitry is further configured to: accept selection of an editing request image, which, when selected, requests editing of the particular text data; 
20in response to accepting of the selection of the editing request image, control the display to display the editing screen through which editing of the particular text data is accepted; and accept an input operation on the editing screen to accept editing of the particular text data.  
an editing request image (question mark icon), which requests editing of the particular text data (indicates, requests editing and correction of the particular unclear text data)) is an example of information illustrating that the subtitle is indicated as incorrect. Ashikawa, Figs 1, 2, 4, 7, 10, paragraphs 63, 64, 66-69, 76, 84-85, 46, 57, 20, 24-30. 
Next, Ms. C corrects the unclear part notified by Ms. B. Ms. C specifies with the mouse pointer (selecting), for example, the subtitle of the unclear part on the subtitle generator 41 of the conference screen that is displayed on the personal computer device 4 of her own, and enters characters for correction (in response to selecting and specifying with the mouse pointer the unclear text data indicated by the question mark icon that is a request editing image, control the display to display an editing screen through which editing of the particular text data is accepted; and accept an input operation on the editing screen to accept editing of the particular text data). Upon 
Thus, as discussed above, Ashikawa teaches displaying a question mark icon editing request image that requests editing and correction of the particular unclear text data, and  in response to selecting and specifying with the mouse pointer the unclear text data indicated by the question mark icon that is a request editing image, controls the display to display an editing screen through which editing of the particular text data is accepted; and accept an input operation on the editing screen to accept editing of the particular text data.
Ashikawa in view of Roe does not specifically disclose in response to accepting selection of an editing request image, display an editing screen through which editing of the particular text data is accepted.
However, Cho teaches in the field related to generally to an information processing device, method and computer program product. Cho, Abstract, paragraph 1. Cho, which is analogous to the claimed invention because Cho is directed toward accessing parts of contents and creating meeting minutes, teaches that On the UI screen 20 in FIG. 12, a meeting-minute creating area 24 (fourth display area) for users to edit texts is added on the right side of the dialogue menu area 23. Addition and in response to accepting selection of an editing request icon image display an editing screen through which editing of the particular text data is accepted). In the present embodiment, it is assumed that a voice recognition text of dialogues during a meeting is used as time-series data, and users can create meeting minutes using the meeting-minute creating area 24. A button for switching between addition and deletion of the meeting-minute creating area 24 is omitted from the drawings. Cho, Fig 12, Abstract, paragraph 73.
 It would have been obvious to one of ordinary skill in the art to implement the display device and system for managing sound data based on content generated during a meeting and text data converted from the sound data, including displaying a question mark icon image for requesting correction and editing of the particular unclear text data, and in response to selecting and specifying with the mouse pointer the unclear text data indicated by the question mark icon image, display an editing screen through which editing of the particular text data is accepted and accepting an input operation on the editing screen to accept editing of the particular text data of Ashikawa using the feature to control the display to display an editing screen and accept editing of particular text data among the displayed text data the editing screen displaying a play-sound image, which when selected, causes sound based on particular sound data, corresponding to the particular text data, to be played of Roe and the feature for, in response to accepting selection of an editing request image displaying an editing screen through which editing of the particular text data is accepted of Cho, with a reasonable . 

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ashikawa in view of Roe as applied to claim 1 above, and further in view of Kordun (Pub. No. US 2009/0043848 A1, published February 12, 2009).

Regarding claim 4, which depends from claim 1 and recites:
wherein 30the circuitry is further configured to control the display to display an editing log screen indicating an editing log of the particular text data, and the editing log screen includes the received particular text data and the edited particular text data.  
As similarly discussed above with respect to claim 1 from which claim 4 depends, Ashikawa in view of Roe teaches controlling the display to display the particular text data and the edited particular text data. Ashikawa, Abstract, Figs 4, 8-10, paragraphs 40, 57, 84-85.  Ashikawa teaches that, The storage such as the HDD of the shared machine 1 stores therein the proceedings of text data (including text data an unclear point of which indicated by Ms. B with hearing impairments has been corrected) of the speech of the conference participants during the conference (storing the received particular text and the edited particular text data). Similar to Ms. C, who will be described below, Mr. A can confirm the unclear point indicated by Ms. B with hearing 
However, Kordun teaches in the field related to computer based communication and collaboration applications, and more specifically to a method and system for providing collaborative moderation and correction of message history in an instant messaging session. Kordun, paragraph 1, Kordun, which is analogous to the claimed invention because Kordun is directed toward displaying text editing history of a collaborative session event, teaches that In one embodiment, after a transcript modification has been made (proposed and approved), the modification is displayed in a visually distinct manner (e.g. underlined or bolded). Additionally, when a participant hovers the cursor over the modification, context information is displayed in the user interface including such things as a) an indication of which participant made the modification, b) when the modification was made, c) the unmodified sentence, word etc., and/or other relevant information (displaying an editing log screen indicating an editing log of the particular text data (unmodified sentence), and the editing log screen includes the received particular text data (unmodified sentence) and the edited particular text data (modification)). Kordun, Figs 5, 6, paragraphs 10, 33, 41, 6-8. 
It would have been obvious to one of ordinary skill in the art to implement the display device and system for managing sound data based on content generated during a meeting and text data converted from the sound data, including displaying a question mark icon image for requesting correction and editing of the particular unclear text data,  of Roe, and the feature for displaying an editing log screen indicating an editing log of the particular text data, and the editing log screen includes the received particular text data and the edited particular text data of Kordun, with a reasonable expectation of success, in order to provide users with a tool for correcting errors in electronically generated audio transcriptions that may not be completely reliable and often return text that contains errors and in order to enable participants to quickly modify the session transcript as it is displayed during the session, in order to avoid confusion and misunderstanding potentially resulting from uncorrected mistakes and to allow the user to view the modified and the original, unmodified transcript including uncorrected mistakes. Roe, col 1:21-47. Kordun, Figs 5, 6, paragraphs 8, 3-4, 10, 33, 41.

Regarding claim 5, which depends from claim 4 and recites:
wherein56Client Ref. No. FN202000474 the circuitry is further configured to control the display to display, in the editing log screen, the edited particular text data in association with editing person information indicating a person who has edited the particular text data.  
storing the received particular text and the edited particular text data). Similar to Ms. C, who will be described below, Mr. A can confirm the unclear point indicated by Ms. B with hearing impairments, and perform a correction operation. Ashikawa, paragraph 24. Ashikawa in view of Roe does not specifically disclose displaying, in the editing log screen, the edited particular text data in association with editing person information indicating a person who has edited the particular text data. 
However, Kordun teaches in the field related to computer based communication and collaboration applications, and more specifically to a method and system for providing collaborative moderation and correction of message history in an instant messaging session. Kordun, paragraph 1, Kordun, which is analogous to the claimed invention because Kordun is directed toward displaying text editing history of a collaborative session event, teaches that In one embodiment, after a transcript modification has been made (proposed and approved), the modification is displayed in a visually distinct manner (e.g. underlined or bolded). Additionally, when a participant displaying, in the editing log screen, the edited particular text data (modification) in association with editing person information indicating a person who has edited the particular text data (participant who made the modification). Kordun, Figs 5, 6, paragraphs 10, 33, 41, 6-8. 
It would have been obvious to one of ordinary skill in the art to implement the display device and system for managing sound data based on content generated during a meeting and text data converted from the sound data, including displaying a question mark icon image for requesting correction and editing of the particular unclear text data, and in response to selecting and specifying with the mouse pointer the unclear text data indicated by the question mark icon image, display an editing screen through which editing of the particular text data is accepted and accepting an input operation on the editing screen to accept editing of the particular text data of Ashikawa using the feature to control the display to display an editing screen and accept editing of particular text data among the displayed text data the editing screen displaying a play-sound image, which when selected, causes sound based on particular sound data, corresponding to the particular text data, to be played of Roe, and the feature for displaying, in the editing log screen, the edited particular text data in association with editing person information indicating a person who has edited the particular text data of Kordun, with a reasonable expectation of success, in order to provide users with a tool for correcting errors in electronically generated audio transcriptions that may not be 

Regarding claim 6, which depends from claim 4 and recites:
5wherein the circuitry is further configured to control the display to display, in the editing log screen, the edited particular text data in association with editing time information indicating when the editing of the particular text data is performed.  
As similarly discussed above with respect to claims 1 and 4 from which claim 6 depends, Ashikawa in view of Roe teaches controlling the display to display the particular text data and the edited particular text data.  Ashikawa, Abstract, Figs 4, 8-10, paragraphs 40, 57, 84-85. Ashikawa teaches and illustrates displaying that a user is currently performing a correction and editing operation of the particular text data in FIGS. 9 and FIG. 10. Ashikawa teaches that, The storage such as the HDD of the shared machine 1 stores therein the proceedings of text data (including text data an unclear point of which indicated by Ms. B with hearing impairments has been corrected) of the speech of the conference participants during the conference (storing the received particular text and the edited particular text data). Similar to Ms. C, who will be described below, Mr. A can confirm the unclear point indicated by Ms. B with hearing 
However, Kordun teaches in the field related to computer based communication and collaboration applications, and more specifically to a method and system for providing collaborative moderation and correction of message history in an instant messaging session. Kordun, paragraph 1, Kordun, which is analogous to the claimed invention because Kordun is directed toward displaying text editing history of a collaborative session event, teaches that In one embodiment, after a transcript modification has been made (proposed and approved), the modification is displayed in a visually distinct manner (e.g. underlined or bolded). Additionally, when a participant hovers the cursor over the modification, context information is displayed in the user interface including such things as a) an indication of which participant made the modification, b) when the modification was made, c) the unmodified sentence, word etc., and/or other relevant information (displaying, in the editing log screen, the edited particular text data (modification) in association with editing time information indicating when the editing of the particular text data is performed (when the modification was made)). Kordun, Figs 5, 6, paragraphs 10, 33, 41, 6-8. 
It would have been obvious to one of ordinary skill in the art to implement the display device and system for managing sound data based on content generated during a meeting and text data converted from the sound data, including displaying a question mark icon image for requesting correction and editing of the particular unclear text data,  of Roe, and the feature for displaying, in the editing log screen, the edited particular text data in association with editing time information indicating when the editing of the particular text data is performed of Kordun, with a reasonable expectation of success, in order to provide users with a tool for correcting errors in electronically generated audio transcriptions that may not be completely reliable and often return text that contains errors and in order to enable participants to quickly modify the session transcript as it is displayed during the session, in order to avoid confusion and misunderstanding potentially resulting from uncorrected mistakes and to allow the user to view the modified and the original, unmodified transcript including uncorrected mistakes. Roe, col 1:21-47. Kordun, Figs 5, 6, paragraphs 8, 3-4, 10, 33, 41.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ashikawa in view of Roe and Kordun as applied to claim 4 above, and further in view of Codrington et al. (Pub. No. US 2017/0220546 A1, published August 3, 2017) hereinafter Codrington.

Regarding claim 7, which depends from claim 4 and recites:
10wherein the circuitry is further configured to: control the display to display an edited-indicating image indicating that the particular text data has been edited; 
accept selection of the edited-indicating image; and 15in response to accepting of selection of the edited-indicating image, control the display to display the editing log screen.  
As discussed above, Ashikawa in view of Roe and Kordun teaches the display device of claim 4 from which claim 7 depends, including the particular text data, edited particular text data and displayed editing log screen.  As similarly discussed above with respect to claim 4, Ashikawa in view of Roe and Kordun does not specifically disclose displaying the editing log screen.
However, Kordun teaches that FIG. 3 is a simplified screen shot showing the Instant Messaging User Interface 100 of FIG. 2, including a Latest History Display Area 120. The Latest History Display Area 120 displays Session Transcript with Modification Indications 122, such that modifications to the original session transcript (as displayed in 104) are visually discernable (e.g. by underlining of new text and strike through of deleted text). The Latest History Display Area 120 may be caused to be displayed by a user action, such as clicking on a graphical button or other display object resulting in generation of the Latest History Display Area 120. For example, in one embodiment, the Latest History Display Area 120 is generated in response to the local user clicking on the right hand side boarder of the Session Transcript Display Area 104 (display a graphical button or other display object; accept selection of the graphical button or other display object; and 15in response to accepting of selection of the graphical button or other display object, control the display to display the editing log screen indicating that the particular text data has been edited). The disclosed system may be embodied such that modifications are displayed in the Latest History Display Area 120 as soon as they are requested, or such that only modifications that have been approved by all session participants are displayed in the Latest History Display Area 120.
Thus, Ashikawa in view of Roe and Kordun teaches the particular text data, the edited particular text data and controlling the display to display a graphical button or other display object; accept selection of the graphical button or other display object; and 15in response to accepting of selection of the graphical button or other display object, control the display to display the editing log screen indicating that the particular text data has been edited. Ashikawa in view of Roe and Kordun does not specifically disclose an edited-indicating image graphical button or other display object.  
However, Codrington teaches in the field related to document collaboration and consolidation tools to create and store a living electronic document in a centralized location and, more specifically, to document collaboration and consolidation tools to create a living electronic document and automatically store a history of changes to the living electronic document over time in the centralized location and methods of use of such tools. Codrington, paragraph 2. Codrington, which is analogous to the claimed invention because Codrington is directed to text content generation collaboration and storing edit history over time, teaches that A commit button 1429 (displaying an edited-indicating image indicating that the particular text data has been edited ((the commit edit button indicates that particular text data has been edited)) is shown along with the accepting selection of the (commit) edited-indicating image) after the user is finished editing the item 1420A to capture the final outcome of the user's edits. After this edit is captured, for example, FIG. 20 in the revision panel 1418 a comparison of the original item 1420A in the original text box 1426A and a revision text box 1428A linked via the link 1450 to the original text box 1426A and showing the added edit 1460 to the original text of the selected item 1420A (that is still presented in the original text box 1426A) (and 15in response to accepting of selection of the edited-indicating image, displaying the editing log screen). The added revision may be color-coded and may be, for example, a green font color to indicate added text by the edit, while the original text is reflected in, for example, a blank font color. Codrington, Figs 19-20, paragraphs 122, 123.
It would have been obvious to one of ordinary skill in the art to implement the display device and system for managing sound data based on content generated during a meeting and text data converted from the sound data, including displaying a question mark icon image for requesting correction and editing of the particular unclear text data, and in response to selecting and specifying with the mouse pointer the unclear text data indicated by the question mark icon image, display an editing screen through which editing of the particular text data is accepted and accepting an input operation on the editing screen to accept editing of the particular text data of Ashikawa using the feature to control the display to display an editing screen and accept editing of particular text data among the displayed text data the editing screen displaying a play-sound image, which when selected, causes sound based on particular sound data, corresponding to the particular text data, to be played of Roe, and the feature for .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ashikawa et al. (Pub. No. US 2017/0263265 A1, published September 14, 2017) hereinafter Ashikawa in view of Roe and Codrington et al. (Pub. No. US 2017/0220546 A1, published August 3, 2017) hereinafter Codrington.

Regarding claim 8, which recites:
A sharing system (i.e., FIG. 2 is a hardware configuration diagram of a shared machine and a personal computer device provided in the conference support system (sharing system) of the first embodiment; Ashikawa, Figs 1-3, paragraphs 6-8.) comprising: the display terminal of claim 1;
As discussed above with respect to claim 1, Ashikawa teaches: 
A display terminal communicable with a management system that is configured to manage sound data based on content generated during a conducted event and manage text data converted from the sound data, the display terminal comprising circuitry configured to (i.e., According to an embodiment, a conference support apparatus includes a recognizer, a detector, a summarizer, and a subtitle generator (management system that is configured to manage sound data based on content (speech, text, correction) generated during a conducted event and manage text data converted from the sound data). The recognizer is configured to recognize speech in speech data and generate text data. The detector is configured to detect a correction operation on the text data, the correction operation being an operation of correcting character data that has been incorrectly converted. The summarizer is configured to generate a summary relating to the text data subsequent to a part to which the correction operation is being performed, among the text data, when the correction operation is being detected. Ashikawa, Figs 1, 2, paragraphs 20, 24, 26-27, 29-30.
display terminal). Ashikawa, Figs 1, 2, paragraphs 29, 20, 24, 26-27, 29, 30. Furthermore, the shared machine 1 and the personal computer devices 3, 4, 5, and 7 of Mr. A, Ms. B, Ms. C, Mr. X, and Mr. Y are connected with each other via the communication I/F 16 that is provided on each of the devices (A display terminal communicable with a management system). Ashikawa, Figs 1, 2, paragraphs 30, 20, 24, 26-27, 29, 30.): 
receive the sound data, the text data, and time information from the management system, the time information being information relating to a generation time of the content (i.e.,  The speech receiver 21 receives speech through the microphone device 2. The speech recognizer 22 is an example of a recognizer, and generates text data that is the speech recognition result of the received speech (receive the sound data (speech), the text data (text from recognizer)). The subtitle generator 23 generates subtitle information in a Hyper Text Markup Language (HTML) format, which will be described below, using the text data of the recognized speech. The subtitle presenter 24 displays the generated subtitle information on the display 17 of the personal computer device 1, and transmits the generated subtitle information to the personal computer devices 3, 4, 5, and 7 of the conference participants via the network for display. Ashikawa, Figs 1, 2, 4, paragraph 32. For example, the conference screen illustrated in FIG. 4 includes an operation unit 40 with which each of the conference display management system time information of the, the time information being information relating to generation time of the content (time axis information relating to the generation time of the text content)). Ashikawa, Figs 1, 2, 4, paragraph 40.  
Thus, Ashikawa teaches displaying management system time axis information relating to generation time of the content. Ashikawa does not explicitly disclose receiving the time axis information. 
However, it would have been obvious to one of ordinary skill in the art that the Ashikawa disclosure for displaying management system time axis information would include receiving the management system time axis information. One of ordinary skill in the art would have been motivated to receive the management system time axis information in order to display the management system time axis information to the user.  Ashikawa, Figs 1, 2, 4, paragraph 40.  
10control a display to display the received text data in an order of the generation time based on the received time information (i.e., The speech receiver 21 receives speech through the microphone device 2. The speech recognizer 22 is an example of a recognizer, and generates text data that is the speech recognition result of the received speech. The subtitle generator 23 generates subtitle information in a Hyper Text Markup Language (HTML) format, which will be described below, using the text data of the recognized speech. The subtitle presenter 24 displays the generated subtitle information on the display 17 of the personal computer device 1, and transmits the generated subtitle information to the personal computer devices 3, 4, 5, and 7 of the control a display to display the received text data in an order of the generation time based on the received time information). Ashikawa, Figs 1, 2, 4, paragraph 40.); and 
control the display to display an editing screen and accept editing of particular text data among the displayed text data the editing screen displaying a play-sound image, which when selected, causes sound based on particular sound data, corresponding to the particular text data, to be played,  wherein the circuitry is further configured to control the display to display the edited particular text data in place of the received particular text data (i.e., Next, Ms. C corrects the unclear part notified by Ms. B. Ms. C specifies with the mouse pointer, for example, the subtitle of the unclear part on the subtitle generator 41 of the conference screen that is displayed on the personal computer device 4 of her own, and enters characters for correction (accept editing of particular text data among the displayed text data, wherein the circuitry is further configured to control the display to display the edited particular text data in place of the received particular text data). Upon detecting that Ms. C has started correcting the unclear part indicated by Ms. B, the detector 26 of the personal computer device 4 of Ms. C notifies correction start information to the shared machine 1 and the personal computer devices 3, 5, and 7 of the other conference participants. The correction start information includes information indicating 
When correct characters and the like are entered as a result of the correction operation by Ms. C, the CPU 11 of the personal computer device 4 of Ms. C displays the input information of the input characters and the like on the display 17 of the personal computer device 4 of Ms. C (accept editing of particular text data among the displayed text data, wherein the circuitry is further configured to control the display to display the edited particular text data in place of the received particular text data). Consequently, the subtitle to be corrected is updated to the correct characters and the like, on the personal computer device 4 of Ms. C. In addition, when the correct characters and the like are entered as a result of the correction operation by Ms. C, the CPU 11 of the personal computer device 4 of Ms. C transmits the input information such as the input characters, to the shared machine 1 of Mr. A who is the facilitator. The CPU 11 of the shared machine 1 of Mr. A displays the received input information on the display 17 of the personal computer device 4 of Mr. A. The CPU 11 of the shared machine 1 of Mr. A also transmits the received input information to the personal computer device 4 of Ms. B, Mr. X and Mr. Y. Consequently, it is possible to display the input information that is entered by the correction operation of Ms. C on the personal computer devices of all the conference participants, in substantially real time. Ashikawa, Figs 1, 2, 4, 7, 10, paragraphs 69, 66-68, 76, 46, 57, 20, 24-30.).
As discussed above, Ashikawa teaches accept editing of particular text data among the displayed text data, wherein the circuitry is further configured to control the 
Ashikawa does not specifically disclose control the display to display an editing screen and accept editing of particular text data among the displayed text data the editing screen displaying a play-sound image, which when selected, causes sound based on particular sound data, corresponding to the particular text data, to be played.
However, Roe teaches in the field related to correcting errors in mechanically, electronically, or otherwise automatically-generated audio transcriptions. Roe, paragraph 2. Roe teaches that, As can be seen--indicated by italics, the exemplary generated transcription contains four text errors requiring correction. In this example, the user simply places his text editor cursor next to the word and/or character to be corrected, and makes the correction to the text (control the display to display an editing screen and accept editing of particular text data among the displayed text data). This correction can be accomplished either by a keypad function or by a voice-to-text function. Roe, Figs 1-3, col 4:49-col 5:26. In the embodiment shown in FIG. 2, Buttons A, B, C, and D are used to control the playback of the audio recording. Specifically, Button D is used to start and stop playback (the editing screen displaying a play-sound image, which when selected, causes sound based on particular sound data, corresponding to the particular text data, to be played). Button A performs a rewind function, moving the playback to a prior position in the recording. Conversely, Button C performs a scan or fast forward operation, permitting the user to move the playback to a subsequent position in the recording. In a preferred embodiment, a single touch of either Button A or Button C will perform a fixed time segment rewind or fast forward, 
It would have been obvious to one of ordinary skill in the art to implement the display device and system for managing sound data based on content generated during a meeting and text data converted from the sound data, including display an editing screen through which editing of the particular text data is accepted and accepting an input operation on the editing screen to accept editing of the particular text data of Ashikawa using the feature to control the display to display an editing screen and accept editing of particular text data among the displayed text data the editing screen displaying a play-sound image, which when selected, causes sound based on particular sound data, corresponding to the particular text data, to be played of Roe, with a reasonable expectation of success, in order to provide users with a tool for correcting errors in electronically generated audio transcriptions that may not be completely reliable and often return text that contains errors.  Roe, col 1:21-47. 
and 20the management system (i.e., FIG. 2 is a hardware configuration diagram of a shared machine and a personal computer device provided in the conference support system (sharing management system)  of the first embodiment; Ashikawa, Figs 1-3, paragraphs 6-8.), the display terminal comprising first circuitry to transmit, to the management system, the edited particular text data resulting from the editing that has been accepted (i.e., In addition, when the correct characters and the like are , and the management system comprising 25second circuitry configured to store, in a memory, the edited particular text data transmitted from the display terminal, in association with the particular text data that has been transmitted to the display terminal.
Ashikawa teaches that, Mr. A has a role of recording the speech in the shared machine 1 during the conference by setting the recording at the start of the conference. In addition, text data of the names of conference participants and text data on the agenda (topics to be discussed in the conference) are stored in advance in a storage (reference numeral 14 in FIG. 2 or the like) such as a hard disk drive (HDD) in the shared machine 1, as conference information. The storage such as the HDD of the shared machine 1 stores therein the proceedings of text data (including text data an unclear point of which indicated by Ms. B with hearing impairments has been corrected) of the speech of the conference participants during the conference. Similar to Ms. C, who will be described below, Mr. A can confirm the unclear point indicated by Ms. B with hearing impairments, and perform a correction operation. Ashikawa, paragraph 24. T
Thus, Ashikawa teaches the edited particular text data associated with the unclear particular text data transmitted from the display terminal that is storing meeting proceedings text data and unclear text data, which strongly suggests and implies storing the edited particular text data transmitted from the display terminal, in association with the particular text data that has been transmitted to the display terminal. Ashikawa does not explicitly disclose storing the edited particular text data in association with the particular text data.
However, Codrington teaches in the field related to document collaboration and consolidation tools to create and store a living electronic document in a centralized location and, more specifically, to document collaboration and consolidation tools to create a living electronic document and automatically store a history of changes to the living electronic document over time in the centralized location and methods of use of such tools. Codrington, paragraph 2. Codrington, which is analogous to the claimed invention because Codrington is directed to text content generation collaboration and storing edit history over time, teaches that teaches that, Any revision (such as a change or edit) of an item is further stored in a SQL table and is stored with an associated user ID of a user making the revision, relation information to the original item (storing the edited particular text data in association with the particular text data), and a timestamp. Such item revision storage enables a user to see the state of a document at any point in time, whether during its creation or when subsequent edits are made. Codrington, paragraphs 97, 98.
It would have been obvious to one of ordinary skill in the art to implement the display device and sharing system for managing sound data based on content generated during a meeting and text data converted from the sound data, including displaying a question mark icon image for requesting correction and editing of the particular unclear text data, and in response to selecting and specifying with the mouse pointer the unclear text data indicated by the question mark icon image, display an editing screen through which editing of the particular text data is accepted and  of Roe, and the feature for storing the edited particular text data in association with the particular text data of Codrington, with a reasonable expectation of success, in order to provide users with a tool for correcting errors in electronically generated audio transcriptions that may not be completely reliable and often return text that contains errors and in order to enable a user to see the state of a document at any point in time, whether during its creation or when subsequent edits are made and to help users keep track of editing revisions made to collaboratively generated content and to enable participants to quickly modify the session transcript as it is displayed during the session. Roe, col 1:21-47. Codrington, Figs 19-20, paragraphs 97-98, 3-4,122-123.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ashikawa in view of Roe as applied to claim 1 above, and further in view of Rehm et al. (Patent No. US 6,802,041, issued October 5, 2004).

Regarding claim 11, which depends from claim 1 and recites:
wherein the circuitry is further configured to play the sound based on the particular sound data while the particular text data, corresponding to the particular sound data, is being edited by a user.

However, Rehm teaches that, FIG. 3A shows the basic use of the invention. The first step is to use the invention to make a recording of an audio event and at the same time enter text via the computer's keyboard. As the text is entered, the computer establishes links between the text file and the corresponding portion of the audio recording (text data corresponding to the sound data). According to the invention, these links are called "audio links," or just "links." The audio links associate a particular point in the text file with a particular point in the audio recording. Rehm, col 9:23-33. 
However, the user's notes at this point will often be incomplete or inaccurate. The next step shown in FIG. 3A is the play and edit step. During play and edit, the user may review any part of the recording to improve the notes taken or verify their accuracy. The user places a cursor in the text file somewhere that corresponds to the audio portion that is of interest and initiates a play command. The computer then plays back the desired audio, which was the audio recorded when the text near the cursor was first entered into the computer. The details of exactly how this is done depends on the user preferences currently in effect. Generally, the user uses the caret (the caret, often a blinking line under keyboard control) or a pointing device 15 to indicate the portion of the text that is of interest. This in turn lets the computer find a portion of the audio by following the audio links. The user can edit the text file during playback (playing the sound data “while” the text data corresponding to the sound data is being edited by a user). In this way, the user can complete word fragments, sentences fragments, and ideas. The user can transcribe exact quotations of any length, up to and including a word-for-word transcript of the entire audio event, if desired. Rehm, col 9:34-53.
It would have been obvious to one of ordinary skill in the art to implement the display device and system for managing sound data based on content generated during a meeting and text data converted from the sound data, including display an editing screen through which editing of the particular text data is accepted and accepting an input operation on the editing screen to accept editing of the particular text data of Ashikawa using the feature to display an editing screen and accept editing of particular text data among the displayed text data the editing screen displaying a play-sound image, which when selected, causes sound based on particular sound data, corresponding to the particular text data, to be played of Roe and feature for the playing the sound data “while” the text data corresponding to the sound data is being edited by a user of Rehm, with a reasonable expectation of success, in order to provide users with a tool for correcting errors in electronically generated audio transcriptions that may not be completely reliable and often return text that contains errors and in order to provide users with a tool for correcting errors in electronically generated audio transcriptions that may not be completely reliable and often return text that contains errors and in order to resolve the errors and anything else that might be mistranslated by directing the computer to play back the relevant audio portion and to help a person who take notes, possibly including personal comments, sketches, exact quotations or .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA M LEVEL whose telephone number is (303)297-4748.  The examiner can normally be reached on Monday through Friday 8:00 AM - 5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott T Baderman can be reached on (571) 272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BARBARA M LEVEL/Examiner, Art Unit 2144                                                                                                                                                                                                        

/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144